Citation Nr: 1726025	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-27 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1946 to June 1966.  The appellant is the Veteran's surviving spouse.  The Veteran's cause of death was respiratory arrest and hepatocellular carcinoma.  The Veteran died in September 1987.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that rating decision, the RO denied reopening the appellant's claim.  In a March 2014 decision, the Board reopened the appellant's claim upon a showing of new and material evidence and remanded it back to the RO for further development.  That development was completed and the claim was again considered by the Board, which denied entitlement to the claimed benefit in a September 2014 decision. 

The September 2014 Board decision was appealed to the Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand (JMR) was issued in June 2015, which vacated that decision and remanded it in order for the provision of an adequate statement of reasons and bases for its determination.  In particular, the JMR found that the April 2014 VA examination, upon which the Board decision was based, was inadequate as it had not considered a theory of direct service connection for the cause of the Veteran's death in addition to the claim of presumptive service connection due to exposure to herbicides.  Further, the JMR found that the Board had not ensured compliance with the March 2014 remand directives, as the April 2014 VA examination report and the June 2014 VA examination report did not address evidence submitted in February 2014.  

The Board remanded the claim to the RO again in July 2015 for additional development and adjudicative action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the appellant's claim so that she is afforded every possible consideration.

The Board's March 2014 remand directives instructed the VA examiner to consider and address a surgical pathology report from November 1986 that was submitted in February 2014.  This surgical report indicates that the Veteran had crescentic glomerulonephritis, immune-complex type.  Treatment notes indicate that the Veteran had rapidly progressive glomerulonephritis in November 1986 and was put on a steroid that subsequently led to mental changes.  Neither the April 2014 VA examination report nor the June 2014 VA examination report specifically addressed this evidence.  The Court identified the Board's failure to ensure compliance with the March 2014 remand directives in the June 2015 JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board remanded the claim in July 2015, but the resulting April 2016 VA examination report also failed to address the surgical report from November 1986.  Thus, remand is warranted for compliance with the March 2014 remand directives.  

Further, it does not appear that records of the Veteran's treatment for liver cancer by the Louisville, Kentucky VA Medical Center (VAMC) have been obtained.  While it does appear that attempts were made to obtain records of VA treatment for the Veteran's liver cancer during previous adjudications, there is no indication that these records were ever obtained.  The appellant has alleged, for instance in June 2011 and January 2014, that previous attempts to obtain the Veteran's records failed because incorrect identifying information was used when attempting to obtain these records.  During the pendency of this claim, the RO sent requests for information to the Ireland Army Clinic at Fort Knox, Kentucky, and the Dayton, Ohio VAMC.  Yet it does not appear that records were requested from the Louisville, Kentucky VAMC, which the appellant identified as the hospital that treated the Veteran for liver cancer.  Therefore, on remand, the RO should attempt to obtain records of the Veteran's treatment for liver cancer.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain and associate with the appellant's file records of the Veteran's treatment for liver cancer.  This should include requesting records from the Louisville, Kentucky VAMC and other hospitals identified by the appellant in her July 2011 authorization.  If the AOJ is unable to obtain these records, the AOJ must make a formal finding to that effect.  

2.  After the above development has been completed, obtain an addendum opinion from the April 2016 VA examiner, or another VA examiner with appropriate expertise, addressing the claimed cause of the Veteran's death, including possible exposure to Agent Orange.  The claims folder should be made available for review in connection with this examination.  The VA examiner should review of the claims file, including the treatment records from 1986 and 1987, the appellant's July 2011 statement describing the Veteran's medical history before his death, and the April 2014, June 2014, and April 2016 VA examination reports.  The examiner should provide a complete rationale for all conclusions reached.  The examiner should address: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's immediate or underlying cause of death was etiologically related to the Veteran's service, to include his in-service exposure to Agent Orange?

 b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's in-service exposure to Agent Orange contributed substantially or materially to the cause of the Veteran's death; combined to cause the Veteran's death; or aided or lent assistance to the production of the Veteran's death?

 c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's glomerulonephritis contributed substantially or materially to the cause of the Veteran's death; combined to cause the Veteran's death; or aided or lent assistance to the production of the Veteran's death?  If yes, is it at least as likely as not that the Veteran's glomerulonephritis was due to his in-service exposure to Agent Orange?  

The VA examiner should specifically comment on the evidence submitted in February 2014 of a November 1986 surgical report.  The VA examiner should also specifically comment on the appellant's July 2011 statement describing the Veteran's medical history, noting that records of the Veteran's treatment for liver cancer have not been obtained.  

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 
   
3.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the appellant and her representative with a supplemental statement of the case, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


